UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-33926 ARABIAN AMERICAN DEVELOPMENT COMPANY (Exact name of registrant as specified in its charter) DELAWARE 75-1256622 (State or other jurisdiction of (I.R.S. employer incorporation or organization) identification no.) 1600 Hwy 6 South, Suite 240 Sugar Land, Texas (Zip code) (Address of principal executive offices) Registrant’s telephone number, including area code:(409) 385-8300 Former name, former address and former fiscal year, if changed since last report. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer _ Non-accelerated filer_XSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes NoX_ Number of shares of the Registrant's Common Stock (par value $0.10 per share), outstanding at August 10, 2011: 23,690,415. TABLE OF CONTENTS Item Number and Description PART I – FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Balance Sheets 1 Consolidated Statements of Income 2 ConsolidatedStatement of Stockholders’ Equity 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 21 ITEM 4.Controls and Procedures 21 PART II – OTHER INFORMATION ITEM 1.Legal Proceedings 21 ITEM 1A.Risk Factors 21 ITEM 6.Exhibits 21 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, (unaudited) DECEMBER 31, ASSETS Current Assets Cash and cash equivalents $ $ Financial contracts Trade receivables, net Advance to AMAK - Inventories Current portion of notes receivable, net of discount of $0 and $684, respectively - Prepaid expenses and other assets Current portion of contractual based intangible assets, net Deferred income taxes Income taxes receivable - Total current assets Plant, pipeline and equipment, net Investment in AMAK Mineral properties in the United States Contractual based intangible asset, net Other assets TOTAL ASSETS $ $ LIABILITIES Current Liabilities Accounts payable $ $ Accrued interest Current portion of derivative instruments Accrued liabilities Accrued liabilities in Saudi Arabia Current portion of post retirement benefit Current portion of long-term debt Current portion of other liabilities Total current liabilities Long-term debt, net of current portion Post retirement benefit, net of current portion Derivative instruments, net of current portion Other liabilities, net of current portion Deferred income taxes Total liabilities EQUITY Common stock-authorized 40,000,000 shares of $.10 par value; issued and outstanding,23,690,415 and 23,682,915 shares in2011 and 2010, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Retained earnings Total Arabian American Development Company Stockholders’ Equity Noncontrolling Interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See notes to consolidated financial statements. 1 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) THREE MONTHS ENDED SIX MONTHS ENDED JUNE 30 JUNE 30 REVENUES Petrochemical Product Sales $ Transloading Sales Processing Fees OPERATING COSTS AND EXPENSES Cost of Petrochemical Product Sales and Processing(including depreciation of$699,399,$568,090, $1,371,828, and $1,137,272, respectively) GROSS PROFIT GENERAL AND ADMINISTRATIVE EXPENSES General and Administrative Depreciation OPERATING INCOME OTHER INCOME (EXPENSE) Interest Income Interest Expense ) Equity in loss – AMAK ) ) Miscellaneous Income (Expense) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NONCONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT COMPANY $ Basic Earnings per Common Share Net Income attributable to Arabian American Development Company $ Basic Weighted Average Number of Common Shares Outstanding Diluted Earnings per Common Share Net Income attributable to Arabian American Development Company $ Diluted Weighted Average Number of Common Shares Outstanding See notes to consolidated financial statements. 2 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2011 ARABIAN AMERICAN DEVELOPMENT STOCKHOLDERS COMMON STOCK ADDITIONAL PAID-IN ACCUMULATED COMPREHENSIVE RETAINED NON- CONTROLLING TOTAL SHARES AMOUNT CAPITAL INCOME (LOSS) EARNINGS TOTAL INTEREST EQUITY DECEMBER 31, 2010 $ $ $ ) $ Stock options Issued to Directors Issued to Employees Stock Issued to Employees Unrealized Gain on Interest Rate Swap (net of income tax expense of $20,048) Net Income Comprehensive Income - JUNE 30, 2011 $ $ $ ) $ See notes to consolidated financial statements. 3 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) SIX MONTHS ENDED JUNE 30, OPERATING ACTIVITIES Net Income $ $ Adjustments to Reconcile Net Income Attributable to Arabian American Development Company To Net Cash Provided by (Used in) Operating Activities: Depreciation Amortization of Contractual Based Intangible Asset Accretion of Notes Receivable Discounts ) ) Unrealized Loss on Derivative Instruments Stock-based Compensation Deferred Income Taxes Postretirement Obligation ) Equity loss in AMAK Changes in Operating Assets and Liabilities: Increase in Trade Receivables ) ) Decrease in Notes Receivable Decrease in Income Tax Receivable Increase in Inventories ) ) Decrease in Prepaid Expenses Increase in Accounts Payable and Accrued Liabilities Decrease in Accrued Interest ) ) Increase (Decrease) in Accrued Liabilities in Saudi Arabia ) Net Cash Provided by (Used in) Operating Activities ) INVESTING ACTIVITIES Additions to Plant, Pipeline and Equipment ) ) Advance to AMAK ) Cash Used in Investing Activities ) ) FINANCING ACTIVITIES Addition to Restricted Cash ) Advance Payment from Shareholder Issuance ofCommon Stock Additions to Long-Term Debt Repayment of Long-Term Debt ) ) Net Cash Provided by Financing Activities NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flow information: Cash payments for interest $ $ Cash payments for taxes, net of refunds $ $ Supplemental disclosure of non-cash items: Capital expansion amortized to depreciation expense $ $ Unrealized gain on interest rate swap, net of tax expense $ $ See notes to consolidated financial statements. 4 Table of Contents ARABIAN AMERICAN DEVELOPMENT COMPANY AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. BASIS OF PRESENTATION The accompanying interim consolidated financial statements and footnotes thereto are unaudited.In the opinion of the management of Arabian American Development Company (the “Company”), these statements include all adjustments, which are of a normal recurring nature, necessary to present a fair statement of the Company’s results of operations, financial position and cash flows for the periods presented.Unless the context requires otherwise, references to “we,” “us,” “our,” and the “Company” are intended to mean consolidated Arabian American Development Company and its subsidiaries. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (GAAP) requires management to make estimates and assumptions that affect the amounts of assets, liabilities, revenue, costs, expenses, and gains and losses not affecting retained earnings that are reported in the Consolidated Financial Statements and accompanying disclosures.Actual results may be different.See the Company’s 2010 Annual Report on Form 10-K for a discussion of the Company’s critical accounting estimates. Interim results are not necessarily indicative of results for a full year.The information in this Form 10-Q should be read in conjunction with the Company’s 2010 Annual Report on Form 10-K. These consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, Texas Oil & Chemical Company II, Inc. (the “Petrochemical Company” or “TOCCO”), which owns all of the capital stock of South Hampton Resources, Inc., (“South Hampton”).South Hampton owns all of the capital stock of Gulf State Pipe Line Company, Inc. (“Gulf State”). The Company owns 100% of the capital stock of South Hampton Resources International, SL (“SHRI”) located in Spain and approximately 55% of the capital stock of a Nevada mining company, Pioche-Ely Valley Mines, Inc. (“Pioche”).The consolidated financial statements include the financial position, results of operations, and cash flows of Pioche.Pioche does not conduct any substantial business activity. We operate in one segment and all revenue originates from United States’ sources and all long-lived assets owned are located in the United States. The Company also owns a 41% interest in Al Masane Al Kobra Mining Company (“AMAK”), a Saudi Arabian closed joint stock company which owns and is developing mining assets in Saudi Arabia.The Company accounts for its investment under the cost method of accounting.Under the cost method, earnings will be recognized only to the extent of distributions received.In July 2011 a new partner, Arab Mining Company (“ARMICO”), acquired a 10% interest in AMAK by investing $37.3 million which will provide AMAK the necessary funding to begin production in early 2012. This investment reduced the Company’s ownership interest in AMAK to 37%. 2. RECENT ACCOUNTING PRONOUNCEMENTS In January 2010 the FASB issued ASU No. 2010-06, Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements. This ASU requires some new disclosures and clarifies some existing disclosure requirements about fair value measurement as set forth in Codification Subtopic 820-10.ASU 2010-06 amends Codification Subtopic 820-10 to now require a reporting entity to disclose separately the amounts of significant transfers in and out of Level 1 and Level 2 fair value measurements and describe the reasons for the transfers; and in the reconciliation for fair value measurements using significant unobservable inputs, a reporting entity should present separately information about purchases, sales, issuances and settlements.In addition, ASU 2010-06 clarifies the disclosures for reporting fair value measurement for each class of assets and liabilities and the valuation techniques and inputs used to measure fair value for both recurring and nonrecurring fair value measurements.ASU 2010-06 is effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements. Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Early application is permitted.The adoption of the disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements had no impact on the Company’s consolidated financial statements. In December 2010 the FASB has issued ASU No. 2010-28, Intangibles - Goodwill and Other (Topic 350): When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. The amendments in this ASU modify Step 1 of the goodwill impairment test for reporting units with zero or negative carrying amounts. For those reporting 5 Table of Contents units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that impairment may exist. The qualitative factors are consistent with the existing guidance and examples, which require that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount. For public entities, the amendments in this ASU are effective for fiscal years, and interim periods within those years, beginning after December 15, 2010. Early adoption is not permitted. The update had no impact on the Company’s consolidated financial statements. In December 2010 the FASB has issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations. The amendments in this ASU affect any public entity as defined by Topic 805, Business Combinations that enters into business combinations that are material on an individual or aggregate basis. The amendments in this ASU specify that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period only. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. The amendments are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. Early adoption is permitted. The update had no impact on the Company’s consolidated financial statements. In May 2011 the FASB has issued ASU No. 2011-04, Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. This amendment provides additional guidance expanding the disclosures for Fair Value Measurements, particularly Level 3 inputs. For fair value measurements categorized in Level 3 of the fair value hierarchy, required disclosures include: (1)a quantitative disclosure of the unobservable inputs and assumptions used in the measurement, (2)a description of the valuation processes in place, and (3)a narrative description of the sensitivity of the fair value changes in unobservable inputs and interrelationships between those inputs. The amendments are effective during interim and annual periods beginning after December 15, 2011. The Company is currently evaluating the impact adoption of this ASU may have on the consolidated financial statements. In June2011 the FASB issued an accounting standards update on the presentation of other comprehensive income. The new accounting guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in stockholders' equity. The new standard allows companies to present net income and other comprehensive income either in one continuous statement or in two separate, but consecutive, statements. The accounting standards update will be effective for fiscal years beginning after December15, 2011. The Company is currently evaluating the impact this standard will have on the Company's consolidated financial position or results of operations. 3. TRADE RECEIVABLES Trade receivables, net at June 30, 2011, and December 31, 2010, consisted of the following: June 30, 2011 December 31, 2010 Trade receivables $ $ Less allowance for doubtful accounts ) ) Trade receivables, net $ $ Trade receivables serving as collateral for the Company’s line of credit with a domestic bank were $12.9 million and $9.4 million at June 30, 2011, and December 31, 2010, respectively (see Note 7). 4. INVENTORIES Inventories include the following: June 30, 2011 December 31, 2010 Raw material $ $ Petrochemical products Total inventory $ $ 6 Table of Contents Inventories are recorded at the lower of cost, determined on the last-in, first-out method (LIFO), or market.At June 30, 2011, and December 31, 2010, current cost exceeded LIFO value by approximately $3,372,000 and $2,274,000. Inventories serving as collateral for the Company’s line of credit with a domestic bank were $3.66 million and $4.08 million at June 30, 2011, and December 31, 2010, respectively (see Note 7). 5. PLANT, PIPELINE AND EQUIPMENT Plant, pipeline and equipment at June 30, 2011, and December 31, 2010 consisted of the following: June 30, 2011 December 31, 2010 Platinum catalyst $ $ Land Plant, pipeline and equipment Construction in progress Total plant, pipeline and equipment Less accumulated depreciation and amortization ) ) Net plant, pipeline and equipment $ $ Plant, pipeline, and equipment serve as collateral for a $14.0 million term loan with a domestic bank (see Note 7). Amortization relating to the platinum catalyst which is included in cost of sales was $3,280and $3,280 for the three months ended June 30, 2011, and 2010, respectively and $6,561 and $6,561 for the six months ended June 30, 2011, and 2010, respectively. 6. NET INCOME PER COMMON SHARE ATTRIBUTABLE TO ARABIAN AMERICAN DEVELOPMENT CO. The following table (in thousands, except per share amounts) sets forth the computation of basic and diluted net income per share attributable to Arabian American Development Co. for the three and six months ended June 30, 2011, and 2010, respectively. Three Months Ended Three Months Ended June 30, 2011 June 30, 2010 Per Share Per Share Income Shares Amount Income Shares Amount Basic Net Income per Share: Net Income attributable to Arabian American Development Co. $ $ $
